Citation Nr: 1613830	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  96-39 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastritis with duodenitis.

2.  Entitlement to service connection for gouty arthropathy of the feet.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Army from October 1970 to November 1984, February 1991 to July 1991, August 1991 to March 1992, January 1997 to October 1997, and November 2001 to November 2002.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A January 2012 travel Board hearing was held before the undersigned.  A transcript is in the record.

In April 2013 the Board, in pertinent part, denied service connection for a herniated cervical spine, gastritis, and gout.  The Veteran appealed the April 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 decision, the Court set aside the Board's denial of service connection for a cervical spine disability, gastritis with duodenitis, and gout.

In January 2015 the issues on appeal were remanded by the Board for additional development.

A July 2013 rating decision denied the Veteran's claim of service connection for sleep apnea.  The Veteran filed a notice of disagreement with regard to the sleep apnea denial, and a statement of the case was issued in March 2015 which continued the denial.  The Veteran did not submit a substantive appeal as to that issue and the issue is not before the Board.


FINDINGS OF FACT

1.  The Veteran's gastritis is etiologically related to active service.

2.  The Veteran's gout originated in active military service.

3.  A cervical spine disability did not have onset during the Veteran's periods of active service prior to January 1997, and is not otherwise etiologically related to those periods of active service.

4.  Clear and unmistakable evidence of record establishes that cervical spine disability preexisted the Veteran's active duty service (from January 1997 to October 1997 and from November 2001 to November 2002) and was not aggravated by such service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gastritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2015).

2.  The criteria for service connection for gout have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2015).

3.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By multiple correspondence, including that dated in august 2006 and October 2006, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has also received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.



Duty to Assist

Some of the Veteran's service treatment records are not associated with the claims folder.  In cases such as these, where service records are largely unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA and private medical records are of record.

In March 2015 the Veteran underwent VA examinations that addressed the medical matters presented by the service connection issues.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2015 opinions obtained in this case are adequate.  The March 2015 VA examiner elicited information concerning the Veteran's military service.  The opinion considered the pertinent evidence of record, the Veteran's lay history and statements pertaining to symptoms, and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As requested by the Board's January 2015 remand instructions, the March 2015 VA cervical spine opinion specifically discussed the Veteran's June 1982 motor vehicle accident and the one-month temporary limited duty status for a herniated disc in 2002.  In the same manner, the March 2015 VA opinion discussed the Veteran's assertion that he had gout during service and also stated whether the Veteran's gout resulted from an undiagnosed illness or a medically unexplained chronic multisymptom illness.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

During the January 2012 Board hearing, to assist the Veteran, the undersigned asked questions to determine if there was any evidence outstanding pertinent to the claims.  The undersigned also asked questions to help direct the Veteran's testimony concerning the onset of the claimed disabilities.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Significantly, as noted, the Veteran has undergone VA examinations that addressed the medical matters presented by this appeal.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Law and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound in every respect.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If a veteran is entitled to the presumption, the burden then falls on VA to rebut the presumption by clear and unmistakable evidence that the injury or disease manifested in service was both preexisting and not aggravated by service.  See 38 U.S.C. § 1111 (the Secretary's burden is derived from the phrase "or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service"); Wagner, 370 F.3d at 1096.  Conversely, when a medical condition is noted during an entrance examination and a veteran claims that the preexisting condition was aggravated during service, a related but different statutory provision is applicable: Section 1153, title 38, U.S. Code, provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military . . . service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

I.  Gastritis with duodenitis.

At the January 2012 Board hearing the Veteran indicated that he had constant problems with indigestion.  He took medication for his gastritis once a day prior to the largest meal.

The Veteran's service treatment records indicate that he was treated in service for gastritis.  The March 2015 VA examiner has indicated that the Veteran had a current diagnosis of chronic intermittent gastritis.  Further, the March 2015 VA examiner stated that it was at least as likely as not that the Veteran's gastritis was "incurred due to one or more of his periods of active service."

As noted, the March 2015 VA physician has linked the Veteran's gastritis to his military service.  As for the probative value of the opinion, the Board observes that the March 2015 VA physician reviewed in detail the Veteran's pertinent medical history and provided a rationale for the opinion.

The March 2015 VA examiner also stated that the Veteran's duodenitis was not diagnosed during a period of active service, and further indicated that there was no evidence to support aggravation of the duodenitis beyond the natural course of the disease during active service.  In fact, the March 2015 VA examiner noted that diagnostic testing (UGI in April 2008 and UGD in Oct 2011) had revealed resolution of the duodenitis, and current findings were negative for duodenitis.  Finally, the examiner stated that duodenitis did not result from an undiagnosed illness or a medically unexplained chronic multisymptom illness.

Based on the foregoing, service connection for gastritis is warranted.

II.  Gout

At the January 2012 Board hearing the Veteran stated that he was not treated for gout during service.  He indicated that his legs had "sweated up" when he had been serving in Kosovo  He stated that he was diagnosed with gout in 2002 right after service.

The Veteran's service treatment records contain no findings or complaints related to gout.

In March 2015 the Veteran underwent a "Non-degenerative Arthritis" VA examination.  The diagnosis (Section 1) was recorded as: Gout ICD Code: 274.00, with a date of diagnosis of 1998.  In the portion of the examination dealing with diagnostic testing (9e) the March 2015 VA examiner noted that the Veteran had first had "high" uric acid levels in February 1998.  In section 9f of the March 2015 VA examination it was noted that elevated uric acid levels "correlate with clinical findings of an inflammatory condition, such as gouty arthropathy."

Read in the light most favorable to the Veteran, the Board construes the March 2015 VA examiner's findings and comments as essentially stating that gout was likely present during the Veteran's period of active service from January 1997 to October 1997.  Based on the foregoing, and resolving doubt in the Veteran's favor, service connection for gout is warranted.

III.  Cervical spine disability

At the January 2012 Board hearing, the Veteran indicated that he believed that he injured his cervical spine in service when he fell out of the back of a van in Korea.  He did not, however, seek treatment or go to sick call after the incident.  The incident happened between the latter part of the '90s or the early 2000s.  He stated that he was also "bruised up" in 1982 in a vehicle accident.  

At the March 2015 VA examination it was noted that the Veteran recalled gradual onset of persistent neck pain in 1996-97 after falling out of the back of a military vehicle with a Korean National driving.  It was also noted that the Veteran was in a one-car accident in 1982 wherein he had been treated with a neck brace.  His neck pain became worse in the late 1980's and early 1990's, and more severe in 1996-97.  He began medical treatment in the late 1980's, with pain medication.  The March 2015 VA examiner stated that it was less likely than not that the Veteran's herniated cervical disc was incurred in or aggravated (increased severity beyond natural progression) due to one or more of his periods of active service.  The examiner then commented, in pertinent part, as follows:

1.  Diagnosis of DJD of cervical spine was made Sept 1996, when veteran was not on active duty.  History prior to 1996 is negative for chronic cervical neck symptoms, with no evidence of a cervical neck injury in MVA of 1982 or findings on ETS physical exam Sept 1984.  Chronic cervical neck pain after 1996 is consistent with the natural history of DDD of cervical spine, eventually developing left cervical radiculopathy.  There is no evidence found to substantiate an aggravation of the cervical spine DDD during periods of active service, beyond the natural course of the disease.

2.  The one-month temporary limited duty status for a herniated disc in 2002, was implemented due to the chronic cervical neck symptoms, in the natural progressive course of DDD of cervical spine. 

While it is clear that the Veteran has a current cervical spine disability, the medical evidence in this case does not link the Veteran's cervical spine disability with his military service.  Significantly, there is no competent medical opinion linking cervical spine disability to service, and the March 2015 VA examiner has specifically indicated that such was not related to his military service.

As for the probative value of the March 2015 VA opinion, the Board observes that the March 2015 VA examiner reviewed the Veteran's claims file and noted the Veteran's assertions concerning his cervical spine disability.  The March 2015 VA examiner detailed the medical history of the Veteran's cervical spine and performed a contemporaneous examination.  A rationale for the opinion was provided, and references were made to specific clinical findings of various medical records pertinent to the claim.

The Board will address in more detail the Veteran's assertion that a June 2002 one-month temporary limited duty status for a herniated disc indicates that his cervical spine disability was aggravated by his active service.  As a preliminary matter, however, the Board notes that service treatment records from the Veteran's periods of active service from October 1970 to November 1984, from February 1991 to July 1991, and from August 1991 to March 1992 do not reveal any complaints or diagnoses relating to cervical spine disability and will not be discussed any further.

While a cervical spine disability was not noted at the time of examination for entrance into the Veteran's period of active service from November 2001 to November 2002 (indeed it appears that no examination was undertaken), and the Veteran's cervical spine is presumed to have been sound upon his entry to service at that time, the Board finds that there is clear and unmistakable evidence that the Veteran's cervical spine disability existed prior to service.  Notably, VA records dated in September 1996 reflect diagnoses of cervical spine degenerative disc disease, and the Veteran has never asserted that he had no cervical spine disability prior to his period of service beginning in November 2001.

The evidence also clearly and unmistakably establishes that cervical spine disability was not aggravated by the Veteran's active duty service from November 2001 to November 2002.  The Board observes that the Veteran's June 2002 temporary profile for his cervical spine was just for one month, and the Veteran served more than a month afterwards without apparently making any more complaints related to his cervical spine disability.

In view of the foregoing, the Board finds that competent evidence of record clearly and unmistakably shows that the Veteran had a pre-existing cervical spine disability prior to service in November 2001 and that such was not aggravated by that period of service.  As such, the presumption of soundness as to cervical spine disability is rebutted, and the Board must consider whether the pre-existing cervical spine disability was aggravated in service pursuant to 38 U.S.C.A. § 1153.  Even if it could be argued that there was an increase in cervical spine disability during the Veteran's November 2001 to November 2002 period of active service, the Board observes that the March 2015 VA examiner essentially stated that cervical spine symptoms at that time were due to the natural progress of the Veteran's cervical spine degenerative disc disease.  This opinion is uncontradicted.

In sum, clear and unmistakable evidence of record establishes that cervical spine disability preexisted the Veteran's active duty service (from January 1997 to October 1997 and from November 2001 to November 2002) and was not aggravated by such service.

The Veteran's assertions concerning his cervical spine have been considered.  To the extent that is an opinion of a nexus between these conditions, the Board finds his statements are not competent evidence.  Whether a layperson opinion as to a nexus or a diagnosis is competent evidence depends on the facts of the particular case.  One factor for consideration is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (providing an example in footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not competent to diagnose a form of cancer).  Another factor is whether the question can be answered by personal observation alone.  Layno v. Brown, 6 Vet. App. 465 (1994) (layperson is competent to report only that which the person observed).

Whether an incident in service can cause or aggravate a cervical spine disability is not a question that can be determined by mere observation and is not a simple question.  The Veteran lacks the medical training and expertise to determine the etiologically of orthopedic disabilities.  Therefore, the Board finds that the Veteran's opinion in this regard is not competent evidence and therefore not probative of any fact in this case.

As the preponderance of evidence is unfavorable to the claim, service connection for cervical spine disability is not warranted.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b).





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for gastritis is granted.

Service connection for gouty arthropathy of the feet is granted.

Service connection for a cervical spine disability is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


